Case 2:20-bk-21020-BR         Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26               Desc
                              Main Document     Page 1 of 10



VEDDER PRICE (CA), LLP
SCOTT H. OLSON (SB# 249956)
 solson@vedderprice.com
275 Battery Street, Suite 2464
San Francisco, California 94111
Telephone: (415) 749-9500
Facsimile:     (415) 749-9502
Attorneys for KCC Class Action Services, LLC


UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA


                                                         Case No. 2:20-bk-21020-BR
In re:

              THOMAS VINCENT GIRARDI,                    Chapter 7

                                                         NOTICE OF JOINDER OF KCC
                         Involuntary Debtor.
                                                         CLASS ACTION SERVICES, LLC
                                                         TO MOTION OF PETITIONING
                                                         CREDITORS FOR APPOINTMENT
                                                         OF INTERIM TRUSTEE PURSUANT
                                                         TO 11 U.S.C. § 303(g)

                                                         Hon. Barry Russell

                                                         Hearing Date:    January 5, 2021
                                                         Time:            2:00 p.m.




         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE THAT KCC Class Action Services, LLC (“KCC”), by and

through its undersigned counsel, hereby joins in the Motion of Petitioning Creditors for

Appointment of Interim Trustee Pursuant to 11 U.S.C. § 303(g) (the “Interim Trustee Motion”)

(Dkt. No. 13). In support of this Joinder, KCC respectfully represents as follows:

         1.      KCC is a creditor of the Debtor pursuant to a judgment in the amount of

$7,500,000.00 entered by the Superior Court of California, Los Angeles County, on December 15,
Case 2:20-bk-21020-BR         Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26                Desc
                              Main Document     Page 2 of 10



2020, in the matter captioned as KCC Class Action Services, LLC v. Girardi Keese & Thomas V.

Girardi, Case No. 19STCV38587. Attached hereto as Exhibit A is a true and correct copy of

KCC’s judgment against Debtor.

       2.      On December 18, 2020, Petitioners Jill O’Callahan, Robert Keese, John Abassian,

Erika Saldana, Virginia Antonio and Kimberly Archie (collectively, the “Petitioning Creditors”)

filed an involuntary petition under Chapter 7 of the Bankruptcy Code against the Debtor. Pursuant

to the Summons issued, January 15, 2021 was fixed as the date by which the Debtor was required

to respond to the involuntary petition.

       3.      On December 24, 2020, Petitioning Creditors filed the Interim Trustee Motion

asserting the immediate appointment of a trustee was appropriate due to the risk that Debtor may

lose clients and client files to other law firms, thereby reducing the monies due to Debtor from its

pending cases, and settlement proceeds owed to Debtor may not be paid.

       4.      KCC joins in the arguments and positions set forth in the Interim Trustee Motion

to the extent relevant and applicable. KCC similarly believes that there is a significant risk that

Debtor’s assets may be dissipated if an interim trustee is not appointed. KCC believes that the

legal reasoning in the Interim Trustee Motion is sound and, for the reasons set forth therein,

respectfully asks the Court to appoint a Chapter 7 Trustee.

       5.      KCC expressly reserves any and all rights to supplement or amend this Joinder,

including the right to make additional arguments at the hearing on the Interim Trustee Motion.




                                                 2
Case 2:20-bk-21020-BR      Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26        Desc
                           Main Document     Page 3 of 10



Dated: December 28, 2020          Respectfully submitted,


                                  VEDDER PRICE (CA), LLP



                                   By: /s/ Scott H. Olson
                                       SCOTT H. OLSON


                                   Attorneys for KCC Class Action Services, LLC




                                          3
Case 2:20-bk-21020-BR   Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26   Desc
                        Main Document     Page 4 of 10




      EXHIBIT A
                                                              Case 2:20-bk-21020-BR         Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26         Desc
                                                                                            Main Document     Page 5 of 10


                                                                  1   VEDDER PRICE (CA), LLP
                                                                      MICHAEL J. QUINN (SB# 198349)
                                                                  2    mquinn@vedderprice.com
                                                                  3   MARIE E. CHRISTIANSEN (SB# 325352)
                                                                       mchristiansen@vedderprice.com
                                                                  4   1925 Century Park East, Suite 1900
                                                                      Los Angeles, California 90067
                                                                  5   Telephone:    (424) 204-7700
                                                                      Facsimile:    (424) 204-7702
                                                                  6

                                                                  7   Attorneys for Plaintiff
                                                                      KCC Class Action Services, LLC
                                                                  8

                                                                  9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                 10                                    COUNTY OF LOS ANGELES

                                                                 11
                                                                      KCC CLASS ACTION SERVICES, LLC, a            Case No. 19STCV38587
                                                                 12   Delaware limited liability company,
                                                                                                                   [PRO
                                                                                                                   [PROPO
                                                                                                                       POSE
                                                                                                                         SED]
                                                                                                                           D] JUDGMENT
                                                                                                                   [PROPOSED]
                                                                 13                    Plaintiff,
                                                                 14          v.                                    Hon. Steven Kleifield
Electronically Received 12/07/2020 09:01 PM




                                                                 15
                                                                      GIRARDI KEESE, a California general
                                                                 16   partnership, and THOMAS V. GIRARDI, an       Action Filed: October 28, 2019
                                                                      individual,
                                                                 17
                                                                                       Defendants.
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                VEDDER PRICE (CA), LLP
                                              ATTORNEYS AT LAW
                                                LOS ANGELES
                                                                                                                                           [PROPOSED] JUDGMENT
                    Case 2:20-bk-21020-BR         Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26               Desc
                                                  Main Document     Page 6 of 10


                       1                                     [PROPOSED]
                                                             [PRO
                                                             [PROPO
                                                                 POSE
                                                                   SED]
                                                                     D] JUDGMENT
                       2          Plaintiff KCC Class Action Services, LLC’s Motion for Summary Judgment came before
                       3   the Court for hearing on December 2, 2020. The Motion for Summary Judgment was opposed by
                       4   Defendants Girardi Keese and Thomas V. Girardi who requested the Court deny the Motion for
                       5   Summary Judgment. After considering the Motion for Summary Judgment, all papers filed in
                       6   support and in opposition thereto, and the arguments of counsel, the Court GRANTED Plaintiff’s
                       7   Motion for Summary Judgment;
                       8          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
                       9          Judgment is hereby entered in favor of Plaintiff KCC Class Action Services, LLC, a
                      10   Delaware limited liability company, and against Defendants Girardi Keese, a California general
                      11   partnership, and Thomas V. Girardi, an individual, jointly and severally, on Plaintiff’s claims for
                      12   (1) breach of contract against Girardi Keese, a California general partnership, and (2) breach of
                      13   guaranty against Thomas V. Girardi, an individual. The total amount of the judgment in favor of
                      14   Plaintiff KCC Class Action Services, LLC, a Delaware limited liability company, and against
                      15   Defendants Girardi Keese, a California general partnership, and Thomas V. Girardi, an
                      16   individual, jointly and severally, is Seven Million, Five Hundred Thousand Dollars ($7,500,000)
                      17   (the “Judgment Amount”). Interest shall accrue on the Judgment Amount at the legal rate
                      18   pursuant to California Code of Civil Procedure § 685.010 from the date of the entry of this
                      19   Judgment until the Judgment Amount plus accrued interest is paid in full.
                      20

                      21

                      22
                           DATED:         _________________
                      23                                                              HON. STEVEN J. KLEIFIELD
                                                                                    JUDGE OF THE SUPERIOR COURT
                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                       -2-
      LOS ANGELES
                                                                                                       [PROPOSED] JUDGMENT
Case 2:20-bk-21020-BR        Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26                  Desc
                             Main Document     Page 7 of 10


 1                                         PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3          At the time of service, I was over 18 years of age and not a party to this action. I am
 4   employed in the County of Los Angeles, State of California. My business address is 1925 Century
     Park East, Suite 1900, Los Angeles, CA 90067.
 5
            On December 7, 2020 I served true copies of the following document(s) described as
 6
            [PROPOSED] JUDGMENT
 7
            on the interested parties in this action as follows:
 8
      Robert C. Baker                                                      Attorney for Defendants
 9    Phillip A. Baker
      Jennifer L. Stone                                                    GIRARDI KEESE, a
10    Laurence C. Osborn                                                   California general partnership
11    BAKER, KEENER & NAHRA, LLP
      633 West 5th St., Suite 5500                                         and
12    Los Angeles, CA 90071                                                THOMAS V. GIRARDI, an
      Tel: 213/241-0900                                                    individual
13    Fax: 213/241-0990
      rbaker@bknlawyers.com
14
      pbaker@bknlawyers.com
15    jstone@bknlawyers.com
      losborn@bknlawyers.com
16

17                 by placing the document(s) listed above in a sealed envelope with postage thereon
                    fully prepaid, the United States mail at Los Angeles, California addressed as set
                    forth below.
18

19                 by placing the document(s) listed above in a sealed envelope and affixing a pre-
                    paid air bill, and causing the envelope to be delivered to a agent for delivery.

20
                   by personally delivering the document(s) listed above to the person(s) at the
                    address(es) set forth below.
21

22         :       by transmitting via e-mail or electronic transmission the document(s) listed above
                    to the person(s) at the e-mail address(es) set forth below.

23            I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct.
24
            Executed on December 7, 2020, in Los Angeles, California.
25

26
                                                            Jeffrey Gimble
27

28

                                                        1                               PROOF OF SERVICE
        Case 2:20-bk-21020-BR                      Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26                                     Desc
                                                   Main Document     Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Vedder Price (CA), LLP, 275 Battery Street, Suite 2464, San Francisco, California 94111

                                                                       Notice of Joinder of KCC Class Action
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Services, LLC to Motion of Petitioning Creditors for Appointment of Interim Trustee Pursuant to 11 U.S.C. 303(g)
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/28/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              12/28/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

12/28/2020         Scott H. Olson                                                              /s/ Scott H. Olson
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR         Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26             Desc
                              Main Document     Page 9 of 10



Notice will be electronically mailed to:

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Jill O’Callahan
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com

Eric D. Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Lewis R. Landau on behalf of Interested Party Courtesy NEF
Lew@Landau.net

Ronald Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com

Steven T. Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law

Timothy J. Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

Matthew D. Resnik on behalf of Interested Party Courtesy NEF
matt@RHMFirm.com

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@RHMFirm.com

Aram Ordubegian on behalf of Interested Party Courtesy NEF
aram.ordubegian@arentfox.com
Case 2:20-bk-21020-BR        Doc 27 Filed 12/28/20 Entered 12/28/20 18:32:26   Desc
                             Main Document    Page 10 of 10



Richard W. Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov



Notice will be mailed via U.S. Mail to:

Thomas Girardi
1126 Wilshire Boulevard
Los Angeles, CA 90017

Girardi Keese
1126 Wilshire Boulevard
Los Angeles, CA 90017

Leonard Pena
PENA & SOMA, APC
402 S. Marengo Avenue, Suite B
Pasadena, CA 91101
